Citation Nr: 1450550	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for MDD and assigned a 30 percent evaluation, effective April 22, 2010.
  
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his currently diagnosed MDD is more severe than what is contemplated under the currently assigned 30 percent disability rating.  A review of the record reveals that additional development is necessary prior to Board adjudication.

In the September 2010 rating decision and the July 2012 statement of the case (SOC), it was noted that treatment records from the East Orange VA Medical Center (VAMC) from 2008 to 2012 were considered in evaluating the Veteran's claim on appeal.  Specifically, the July 2012 SOC references a June 2012 VA mental health clinic note where the Veteran was evaluated and current symptoms were discussed.  The Board has reviewed the record, to include both VBMS and Virtual VA; however the only VA treatment notes of record are from December 2012 to February 2013.  Given that VA treatment records appear to be in constructive possession of VA, the Board finds that all outstanding treatment records from the East Orange VAMC should be obtained as these treatment records may contain evidence in support of the Veteran's claim currently on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Veteran was afforded a VA psychiatric examination in July 2010, more than four years ago.  Although the examination report noted the Veteran's symptoms and included a mental status examination, the VA examiner did not provide an opinion as to the level of occupational and social impairment associated with the Veteran's MDD disability.  Accordingly, a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records from the East Orange VAMC, to include records dated from 2008 to 2012 and records dated after February 2013.  Any documents received should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA psychiatric examination for the purposes of determining the severity of service-connected MDD disability.  The record must be furnished to the examiner.  The examiner should conduct a mental status examination and any other required tests and provide an opinion as to the level of occupational and social impairment associated with the disorder.  

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



